IN THE UNITED STATES DISTRICT COURT Ae f EJ

FOR THE DISTRICT OF MONTANA Die sana.
HELENA DIVISION
PACIFIC NORTHWEST SOLAR,
LLG,
No. CV-16-114-H-SEH
Plaintiff,
VS: ORDER

NORTHWESTERN CORPORATION,
A DELAWARE CORPORATION
DBA NORTHWESTERN ENERGY,

Defendant.

 

 

On November 1, 2019, the Court issued its Order' in this case according
Plaintiff the option to file a third request for an additional final pretrial conference.
Plaintiff filed the third request? on November 5, 2019, with an

accompanying brief.’

 

' Doc. 316.
2 See Doc. 319.

? See Doc. 320.
The Court’s November 1, 2019, Order’ required, inter alia, that

A third request for an additional final pretrial conference
[be] accompanied by brief in support specifically
identifying good cause and outlining admissible evidence
that such an additional final pretrial conference is
warranted.°

Plaintiff's brief in support of its third request,° incorporating by reference as
reasons for the request Plaintiff's Motion Requesting an Additional Pretrial
Conference,’ Plaintiff's Second Motion Requesting an Additional Pretrial
Conference,* and Plaintiff's Brief in Support of its Second Motion Requesting an
Additional Pretrial Conference,’ is unacceptable in form and does not comply with

the specific language of the Court’s November 1, 2019, Order.'°

 

* Doc. 316.
* Doc. 316 at 2.
® See Doc. 320.
7 Doc. 297.
®* Doc. 306.
° Doc. 307.

' Doc. 316.
ORDERED:

1. Plaintiff's third request!’ for an additional pretrial conference as
requested and supported by brief is DENIED.

2. Plaintiff is accorded to and including November 22, 2019, in which to

file a motion and brief satisfying with specificity the requirements of good cause

and admissible evidence of the Order of November 1, 2019.)

DATED this Ist, of November, 2019.

    

AM E. HADDON
United States District Judge

 

" See Doc. 319.

2 See Doc. 316.
